Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 09/08/2021 overcome the following set forth in the previous Office Action:
The claims 1-13, 16-17 and 20 being rejected under 35 USC §103.
The claims 13, 15 and 18-19 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
Examiner initiated an interview to resolve remaining issues in order to expedite the prosecution. See interview summary for details.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Carl Kukkonen on 9/24/2021 at 9:00am PT.
The application has been amended as follows:
In claim 3, line 6, delete “manipulator to correction” and insert in its place – manipulator to correct -.
In claim 14, line 5, delete “comparing the created digital three dimensional characterization” and insert in its place – comparing, using an iterative closest point algorithm, the created digital three dimensional characterization -.
In claim 20, line 9, delete “principal of curvature algorithm” and insert in its place – principal axis of curvature algorithm -.
Allowable Subject Matter
Claims 1-2 and 4-12 are allowed.
Claims 3, 14-15 and 18-20 are allowed subject to the above examiner’s amendment.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach Claims 1-12, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
utilizing said digital three dimensional characterization of the surface of said produce item being manipulated to locate said stem and said blossom in three-dimensional space using a principal axis of curvature algorithm, and 
correcting the orientation of said produce item to a proper orientation by: rotating said produce item about a first pre-determined axis until said stem and said blossom lie in a first pre-determined plane; and rotating said produce item about a second pre-determined axis until said stem and said blossom lie along a pre-determined line. 
Claims 14-15 and 18-19, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
comparing, using an iterative closest point algorithm, the created digital three dimensional characterization of the surface of said produce with a digital library of a plurality of three dimensional models of properly oriented and symmetric produce items to locate a closest match between the created digital three dimensional characterization of the surface of said produce and one of three dimensional models in the digital library, and 
correcting the orientation of said produce item to a proper orientation based on the located closest match by: rotating said produce item about a first pre-determined axis until said stem and said blossom lie in a first pre-determined plane; and rotating said produce item about a second pre-determined axis until said stem and said blossom lie along a pre-determined line. 
The prior art fails to teach Claim 20, alone or in reasonable combination, which specifically comprise the following limitations (in consideration of the claim as a whole):  
a data processor to utilize said digital three dimensional characterization of the surface of said produce item being manipulated to locate said stem and said blossom in three- dimensional space using a principal of curvature algorithm, and 
wherein said manipulator is configured to correct the orientation of said produce item to a proper orientation by: rotating said produce item about a first pre-determined axis until said stem and said blossom lie in a first pre-determined plane; and rotating said produce item about a second pre-determined axis until said stem and said blossom lie along a pre-determined line. 
The closest prior art references, McLean et al. (US 20170245540 A1) and Wasik et al. (US 20170287162 A1) reveal a similar technique and system as discussed in the previous office action, but fail to anticipate or render obvious, either singularly or in combination with the other cited references, the above limitations (as combined with the other claimed limitations).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Throop et al. (US 5855270 A): A fruit or other produce orienting device, particularly suited for orienting apples, orients a piece of fruit with its stem axis horizontal so that it can undergo quality inspections. The device employs a cylindrical drive roller which engages the fruit on one side, and causes it to rotate, and a pair of freely rotating orienting rollers which engage the fruit across from the drive roller, and cause the fruit to achieve the desired orientation as it rotates. The first orienting roller is cone shaped with a tapered flat or concave surface so that it will steer the fruit toward the second, opposing roller, which has a thin disk shaped portion with a front surface that engages the fruit. The front Abstract)
Loveland et al. (US 3610303 A): “Apples are picked from a bulk supply and are fed continuously in single file order one at a time to the first of two orientors, the primary orientor. In the primary orientor, each apple is positioned with one of the two indents down and with its outer surface generally centered. The upper indent may or may not be in vertical alignment with the lower indent. The semioriented apples are then engaged by mechanism which engages both indents of the apple to refine the vertical alignment of the indents. Thereafter each properly oriented apple is moved into a peeling and coring mechanism wherein the skin and the core are removed and the indents are trimmed. Apples which are not fully oriented during the pickup are rejected before entering the peeling and coring sections. The peeling operation is particularly characterized in that each apple is peeled by one or more rotary cutters so that the peeling is effected very quickly.” (Abstract)
Loveland et al. (US 3586151 A, “DEVICE FOR ORIENTING APPLES”): “A wheel-type lower indent finder is provided cooperatively adjacent the open bottom of a receptacle containing an apple, the wheel turning the apple until one of its two indents is over the wheel. The receptacle is one of a series provided at regular spaced intervals on a disc. At spaced intervals along the path of travel of the disc, one or more spring pressed devices are provided which serve to disturb Abstract)
Blit et al. (US 5526119 A): “Preferably, the spectral standard comprises a plurality of spectral patches, as illustrated in FIG. 16, each of which is assigned an identifying code. Each pixel within each of the spectral subimages is compared to the corresponding subimage of each of the plurality of spectral patches in order to identify the spectral patch whose subimage is closest in color or spectral characteristics to the subimage pixel. For example, if a brown color patch is provided, a bruise location on an apple will normally be found to be closest in color to the brown color patch. The subimage pixel is then assigned the identifying code of that patch.” (col. 27, lines 1-11)
Durkin et al. (US 20080101657 A1): “[0078] FIGS. 10a-10d shows typical SFDI spatial maps for a bruised (0.315 J bruise level) region on a Golden Delicious apple for three (680 nm, 800 nm, and 970 nm) of the 32 wavelength images 
Grabner et al. (US 20190147221 A1): “[0073] Based on the comparison, the candidate 3D model that provides the best match to the target object in the input image is selected as the 3D model that will be used to represent the target object. For example, the 3D model having the descriptor with the least distance to the descriptor of the target object is determined to be the closest or best match to the target object.”
Kanaujia et al. (US 20130250050 A1): “[0086] The estimated pose and shape of the human object (which may be the best matching detailed 3D human shape model) may be provided to object and/or event detection module 108.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669